Citation Nr: 1309030	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-44 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected right knee injury with traumatic arthritis.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder, claimed as PTSD.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision confirmed and continued a rating of 20 percent disability evaluation for service-connected right knee injury with traumatic arthritis.  It also granted service connection for anxiety disorder and assigned an initial rating of 30 percent and denied service connection for left knee disability.

By way of background, a December 2005 rating decision continued the 20 percent rating.  The Veteran did not file an NOD and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of each of the rating decision.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2005 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).

The issue of entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee injury with traumatic arthritis has been manifested by no more than moderate lateral instability.

2.  The Veteran's right knee injury with traumatic arthritis is also productive of painful motion with flexion limited to no less than 120 degrees, including on repetition, and extension limited to 0 degrees, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

3.  In a signed September 2011 statement, received by VA prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran withdrawing  his appeal of the denial of service connection for left knee disability.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an evaluation in excess of 20 percent for instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for the assignment of a separate 10 percent rating for limitation of motion of the right knee have been met, effective March 10, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5260 (2012).

3.  The criteria for withdrawal of an appeal by the Veteran as to his claim of service connection for left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claim for a rating in excess of 20 percent for right knee injury with traumatic arthritis, an April 2009 letter provided notice, before the initial unfavorable decision in December 2009, regarding what information and evidence was needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was provided with a VA examination of the right knee in June 2009.  He has not alleged that such is legally inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee injury with traumatic arthritis as it includes an interview with the Veteran, review of the claims file, x-rays, and full physical examination.  Further, he has not reported, nor does the record show, that his right knee disability has worsened in severity since the most recent examination in 2009.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

As to his left knee claim, in light of his withdrawal of his appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Background

The Veteran is service-connected for right knee injury with traumatic arthritis, rated 10 percent disabling before December 15, 1995, and currently rated 20 percent disabling, effective December 15, 1995, under 38 C.F.R. § 4.71a, DC 5257.  He contends that his right knee disability is more severe than the currently assigned rating and that he is entitled to a higher rating. 

The claims file includes VA treatment records dated since March 2008.  At an August 2008 primary care appointment for an unrelated complaint, the Veteran reported unspecified knee pain, giving out, and locking.  The physician stated there was no evidence of acute inflammation and that it sounded like wear and tear.  

In March 2009 the Veteran filed his claim for an increased rating, writing that he is a maintenance man at the VA Medical Center (VAMC) in Durham and that due to his right knee condition he has difficulty when cleaning in area where he had to get onto his knees.  He could not return to an upright standing position without holding onto something.  He reported clicking in the knee "all the time" and that he suffers from instability.

In March 2009 he reported to the VA emergency department for evaluation of right knee pain.  The Veteran complained of chronic right knee pain that had flared up for the last three days, with no recent trauma or injury.  He was ambulatory upon arrival.  His right knee was aching to the point that it had become difficult to work.  He described this as similar to prior pain.  He was taking Motrin as needed but it was not helping.  Physical examination showed tenderness over the lateral joint line, pain at an 8 out of 10, full range of motion (ROM), and no crepitus, swelling, or redness.  The physician noted that prior x-rays showed faint lateral compartment chondrocalcinosis but otherwise normal knee.  He assessed chronic right knee pain with exacerbation and prescribed pain medication.

In April 2009 the Veteran submitted two lay statements from co-workers.  Both had worked with the Veteran for the last six months.  One co-worker stated that he had observed that after bending or squatting down the Veteran had difficulty returning to a standing position.  The Veteran had to use his left arm to balance himself and push himself into a standing position.  The other co-worker observed leg problems when the Veteran had to lift something heavy and after prolonged periods of standing.  She also noted the Veteran had to stop and rest occasionally so his leg could stop aching and stiffening up.  The Veteran had told her that he thought his leg was getting worse.  Both co-workers reported the Veteran needing help sometimes with tasks involving lifting or carrying.

In a lay statement dated April 2009 the Veteran reported that his knees contributed to his decision to retire from the prison system of North Carolina because it required walking, running, and quick movements on a daily basis.  He stated that he tried to obtain federal employment for two years before getting a job in housekeeping.  

A May 2009 VA primary care treatment record shows complaint of pain in the right knee off and on.  The pain became worse with prolonged sitting, followed by standing.  Physical examination showed right knee crepitus but no effusion or point tenderness.  The primary care physician assessed right knee patellofemoral syndrome and reviewed the August 2008 x-ray films.  She prescribed conservative measures.

At the June 2009 VA examination the Veteran reported that his knee pain has become progressively worse since its onset in 1975.  His current treatment consisted of Ibuprofen and NSAIDs.  Subjective current complaints in the right knee were pain, giving way, stiffness, and locking episodes one to three times a month.  The examiner reported that the Veteran denied deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, effusions, and flare-ups in the right knee, but the condition did affect the motion of the joint.  He was able to stand up to one hour but unable to walk more than a few yards.  He used a brace intermittently but frequently.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Physical examination showed antalgic gait, bony joint enlargement, and crepitus.  The examiner noted no clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or mass behind the knee.  ROM testing showed flexion was limited to 120 degrees with no objective evidence of pain with active motion.  Extension was normal at 0 degrees.  There was no additional limitation with repetitive motion, and no ankylosis.  X-ray of the right knee was normal with a question of chondrocalcinosis.  The examiner noted that the Veteran had been employed fulltime in housekeeping for more than 20 years, and currently worked at VAMC Durham.  In the last 12-month period, he had lost less than one week of work due to knee pain.  The examiner diagnosed right knee strain.  There was significant effect on usual occupation due to pain on the job with standing and walking, but no effects on usual daily activities.

In his substantive appeal dated October 2010 the Veteran reported that his right knee "gives [way] and locks up[;] this is instability."


B.  Right knee instability

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate instability, and a 30 percent evaluation requires severe instability.  

After a careful review of the lay and medical evidence, the Board concludes that the evidence most closely approximates a finding that the Veteran's right knee instability, overall, results in no more than moderate lateral instability, and that his current 20 percent evaluation for right knee instability is thus warranted.  

In reaching this determination, the Board points out that not only does the evidence show that the Veteran has long had to wear a brace to treat his right knee, but medical records show consistent reports of his right knee giving way or giving out.  In addition, multiple lay statements report instability.

The Board further finds, however, that the preponderance of the evidence is against a determination that the Veteran's right knee instability more nearly approximates severe residual subluxation or lateral instability.  In this regard, the Board notes that none of the physicians of record noted instability or subluxation, and the Veteran has not complained of falls.  As such, the Board finds that entitlement to a separate evaluation in excess of 30 percent for this discrete manifestation of the Veteran's right knee disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Limitation of motion of the right knee

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

Following a review of the relevant evidence of record, including the Veteran's lay statements, VA treatment records, and the June 2009 VA examination report, the Board concludes that the Veteran's right knee disability does not warrant a rating in excess of 10 percent for limitation of motion.

A review of the evidence shows that, during the course of the appeal, the Veteran's right knee disability has been productive of pain and significant occupational impairment.  The Board reiterates, however, this manifestation of the Veteran's service-connected right knee disability is evaluated based on limitation of flexion due to pain.

There are only two measurements of the Veteran's right knee flexion during the appeal period.  The March 2009 VA emergency department record showing full ROM, and at the June 2009 VA examination it was limited to 120 degrees.  Although that limitation of flexion is not of a level compensable under Diagnostic Code 5260, which requires that it be limited to 45 degrees, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Lichtenfels, as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004), the criteria for the Veteran's current 10 percent rating have been shown.

In cases where functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria, VA must consider granting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Veteran showed no functional limitation on repetitive motion due to pain at the June 2009 VA examination.  The examiner reported no fatigue, weakness, incoordination, or lack of endurance.  Lay statements show subjective complaints of stiffness and pain, and the March 2009 treatment record showed tenderness.  Lay statements from the Veteran and his co-workers suggest some fatigability in the Veteran's need to stop and rest, or obtain assistance, during certain tasks at work.

The examiner found significant effect on the Veteran's usual occupation due to pain on the job with standing and walking, but no effects on usual daily activities.  The Veteran's co-workers reported difficult with standing from a bending or squatting position, and occasional difficulty lifting and carrying.  The Veteran reported occupational difficulty when required to get onto his knees to clean, and needing to grip something to return to a standing position.

Taking all of the above into consideration, the overall functional impairment due to these factors is significant and predominantly due to painful motion.  As these factors are not contemplated in the relevant rating criteria, it is appropriate for the Board to consider a higher rating.  However, because no more than slightly limited right knee flexion has been exhibited throughout this appeal, even considering that the Veteran had significant functional loss due to pain, the preponderance of the evidence demonstrates that the criteria for a 20 percent rating have not been met.  In reaching this latter determination, the Board acknowledges that the Veteran treats his right knee disability with a knee brace.  That said, given the objective findings, there simply is no showing of disabling pain to such an extent as to indicate disability comparable to limitation of motion of the right leg to 30 degrees on flexion.  The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion due to pain.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Finally, the Board has considered whether it may be appropriate to rate the Veteran's residuals of right knee strain under other DCs.  DCs 5256, 5258 and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  All evidence shows that the Veteran suffers none of these symptoms and the June 2009 examiner specifically stated the Veteran was negative for ankylosis.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  All of the medical evidence shows no such impairment.  Therefore, a higher rating is not available under these DCs.

As noted above, pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; and for extension limited to 45 degrees, 50 percent.  However, the evidence shows normal extension of 0 degrees at every examination.  Therefore, a higher rating is not available under this DC.

D.  Other considerations

Due consideration has been given to Francisco, supra.  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of right knee strain are characterized by flexion limited to no less than 120 degrees, including on repetition; extension limited predominantly to 0 degrees; and moderate lateral instability without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effect of painful motion is contemplated in his current 10 percent evaluation under DeLuca.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee symptomatology is consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's right knee injury with traumatic arthritis, the question of entitlement to a TDIU is not raised.

III.  Left knee disability claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran withdrew his appeal of this issue and hence, there remain no allegations  of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

A rating in excess of 20 percent for right knee instability is denied.

A separate 10 percent rating for limitation of flexion of the right knee is granted, effective March 10, 2009, subject to the law and regulations governing the payment of VA monetary benefits.

The Veteran's claim of service connection for left knee disability is dismissed.

REMAND

In his substantive appeal dated October 2010 the Veteran reported mental health symptoms, including suicidal ideation, that were not noted at the December 2009 VA examination.  The Board interprets this as an assertion that his anxiety disorder has worsened since that examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his anxiety disorder.  See Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives private treatment for this condition.  Specifically, the Veteran stated in his notice of disagreement dated February 2010 that he had been treated at Psychological Consulting Services since June 2009.  At the December 2009 mental health VA examination, the Veteran reported receiving treatment every six weeks from his private provider.  However, only one treatment record from that provider, dated June 2009, has been associated with the claims file.  Moreover, the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, the Veteran should be given the opportunity to identify any providers who have treated him for his service-connected disabilities since February 2010.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who have treated him for mental health since February 2010.  After securing any necessary authorization from the Veteran, all identified treatment records, to include any updated records from Psychological Consulting Services dated from June 2009 to the present, should be obtained, physically or electronically.

In light of changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his psychiatric disability and the social and occupational impact of the disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


